Citation Nr: 1302682	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1973 to June 1973 and from January 2003 to September 2003.  The Veteran also had service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2009 and accepted that hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board in January 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a psychiatric disability.  This issue was remanded for additional development in the January 2010 Board remand.  An August 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD).  That is a full grant of the benefit sought on appeal.  Therefore, that issue is not on appeal.  

REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the January 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his low back disability and to determine the current level of severity of all impairment resulting from his service-connected left knee disability.

A review of the record shows that the Veteran was scheduled for the directed examinations in September 2011.  However, the Veteran did not report for his scheduled examinations.  The Veteran was issued a supplemental statement of the case, in which he was informed of his failure to appear for his scheduled examinations.  

In an October 2011 statement, the Veteran reported that he had not been notified of his scheduled examinations and that was the reason for his failure to report.  He stated that had he been notified of the scheduled examinations, he would have reported for them.  The Veteran implied that he would be willing to report for an examination if one were to be rescheduled.  

There is no indication from the record that the Veteran was afforded another opportunity to report for the VA examinations directed by the Board in the January 2010 remand.  In a December 2012 statement, the Veteran's representative requested that the Board remand the case for the purpose of rescheduling the required VA examinations.  

The Board has concluded that the development conducted does not comply with the directives of the January 2010 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should schedule for VA examinations to determine the nature and etiology of his low back disability and the current level of severity of all impairment resulting from his service connection left knee disability.

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following action:

1.  Obtain any VA treatment records dated since December 2011.

2.  Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present low back disability as to whether it is at least as likely as not (50 percent or greater probability) that a low back disability is etiologically related to the Veteran's active service.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused or chronically worsened by the Veteran's service-connected left knee disability, to specifically include due to any altered gait caused by the left knee disability.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by the Veteran's service-connected left knee disability, to specifically include due to any altered gait caused by the left knee disability.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any low back disability has been permanently worsened in severity beyond the natural progress of the disorder by the Veteran's service-connected left knee disability, to specifically include due to any altered gait caused by the left knee disability.  

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of impairment resulting from his service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide ranges of knee motion in degrees, and should state whether or not there is any additional loss of function due to pain on motion, weakness, fatigability, incoordination, or excess motion.  The examiner should state whether or not there is any instability of the knee.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


